Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied. Motion for permission to withdraw election made on February 4, 1935, granted to the extent that the plaintiff may, within five days after the entry of the order, withdraw her election to restore the case to the calendar and accept the first option of payment and the tender made in that respect, on payment of ten dollars costs of the motion. Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ.